Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 April 24, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Exchange Traded Concepts Trust (Reg. Nos. 333-156529 and 811-22263):Request for Withdrawal of Post-Effective Amendment Filings Ladies and Gentlemen: Pursuant to the Rule 477(a) under the Securities Act of 1933, as amended, Exchange Traded Concepts Trust (the “Registrant” or the “Trust”) hereby respectfully requests the withdrawal of certain post-effective amendments filed to the Trust’s Registration Statement on Form N-1A, pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended.This request relates to the following series of the Trust (the “Funds”):the KraneShares Dow Jones Global Luxury Consumer ETF, KraneShares Dow Jones China Alternative Energy ETF, KraneShares CSI China Internet ETF, KraneShares CSI China Consumer Staples ETF, KraneShares CSI China Consumer Discretionary ETF, KraneShares CSI China Five Year Plan ETF, and KraneShares CSI China Urbanization ETF. The Registrant filed the following post-effective amendments relating to the Funds on the dates shown: Form Type Date of Filing Post-Effective Amendment No. 485APOS August 17, 2011 Post-Effective Amendment No. 2 485BXT October 28, 2011 Post-Effective Amendment No. 3 485APOS November 22, 2011 Post-Effective Amendment No. 4 485BXT January 20, 2012 Post-Effective Amendment No. 6 485BXT February 17, 2012 Post-Effective Amendment No. 8 485BXT March 16, 2012 Post-Effective Amendment No. 12 485BXT April 16, 2012 Post-Effective Amendment No. 15 485BXT May 15, 2012 Post-Effective Amendment No. 18 485BXT June 13, 2012 Post-Effective Amendment No. 22 485BXT July 12, 2012 Post-Effective Amendment No. 25 485BXT August 10, 2012 Post-Effective Amendment No. 27 485BXT September 7, 2012 Post-Effective Amendment No. 29 485BXT October 5, 2012 Post-Effective Amendment No. 31 485BXT November 5, 2012 Post-Effective Amendment No. 34 485BXT December 4, 2012 Post-Effective Amendment No. 36 485BXT January 2, 2013 Post-Effective Amendment No. 39 485BXT January 31, 2013 Post-Effective Amendment No. 46 485BXT February 28, 2013 Post-Effective Amendment No. 50 485BXT March 29, 2013 Post-Effective Amendment No. 53 The purpose of the 485APOS filing, filed on August 17, 2011 (Post-Effective Amendment No. 2), was to register the Funds as new series of the Trust. The purpose of the second 485APOS filing, filed on November 22, 2011 (Post-Effective Amendment No. 4), was to reflect material changes made to the Funds. The 485BXT filing, filed on October 28, 2011 (Post-Effective Amendment No. 3), was filed for the purpose of delaying the effective date of Post-Effective Amendment No. 2. The sixteen additional 485BXT filings, filed between January 20, 2012 and March 29, 2013 (Post-Effective Amendment Nos. 6, 8, 12, 15, 18, 22, 25, 27, 29, 31, 34, 36, 39, 46, 50, and 53) were filed for the purpose of delaying the effective date of Post-Effective Amendment No. 4. As of the last filing shown, Post-Effective Amendment No. 4 is scheduled to become effective on April 29, 2013. The Registrant is requesting the withdrawal of the above referenced Post-Effective Amendments because the Registrant has decided not to proceed with the offering of the Funds. No securities were sold in connection with this offering. Pursuant to the requirements of Rule 477 under the Securities Act, this application for withdrawal of the Post-Effective Amendments listed above, has been signed by the President of the Trust this 23rd day of April, 2013. If you have any questions regarding this filing, please contact Christopher Menconi at (202) 373-66173 or Abigail Bertumen at (202) 373-6095. EXCHANGE TRADED CONCEPTS TRUST By: /s/ J. Garrett Stevens Name: J. Garrett Stevens Title: President
